           Case 1:18-cv-05187-PAE Document 38 Filed 01/18/19 Page 1 of 5



Matthew W. Siegal
Dilworth & Barrese
Attorney for Defendants
1000 Woodbury Road, Suite 405
Woodbury, New York 11797
Tel. (516) 228-8484
Fax (516) 228-8516
msiegal@dilworthbarrese.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
KHALED M. KHALED and ATK ENTERTAINMENT,
INC.,

                                            Plaintiffs,                   Case No: 18-cv-05187 (PAE)(DCF)

                 - against –

CURTIS BORDENAVE and BUSINESS MOVES
CONSULTING INC. d/b/a BUSINESS MOVES,

                                             Defendants.
----------------------------------------------------------------------X




                       MEMORANDUM OF LAW IN SUPPORT OF
                    MOTION TO WITHDRAW AS COUNSEL OF RECORD




                                                          1
           Case 1:18-cv-05187-PAE Document 38 Filed 01/18/19 Page 2 of 5



                                      PRELIMINARY STATEMENT

         Dilworth & Barrese, LLP (“D&B”) and Westerman Ball Ederer Miller Zucker & Sharfstein

LLP (“WBEMZS”), jointly respectfully submit this memorandum of law in support of their motion

to withdraw as counsel of record for defendant Curtis Bourdenave (“Bourdenave”).

         As set forth below, this motion is straightforward. Bourdenave has terminated D&B and

WBEMZS as his counsel without cause.                    Therefore, under both the New York Rules of

Professional Conduct and controlling case law from the courts in the Second Circuit, the

withdrawal of D&B and WBEMZS is not only proper, but mandatory.

                                            LEGAL ARGUMENT

                       WITHDRAWAL MOTION SHOULD BE GRANTED

    A. Bourdenave has Terminated Dilworth Without Cause

         On December 12, 2018, following an unsuccessful settlement conference which took place

the prior day, December 11, 2018 before Magistrate Judge Freeman, Bourdenave sent an email

terminating the services of D&B and WBEMZS and indicated that he did not want to be

represented by the same firm also representing Business Moves. This termination has been

reiterated in subsequent correspondence from Mr. Bourdenave, who indicates he chooses to

proceed pro se at this time.1 Mr. Bourdenave of course, has had the right to do so and neither

D&B nor WBEMZS have objected. Nor has Plaintiffs’ counsel, who was advised of this, raised

any objection.

         “Under New York law, a client has an absolute right to terminate the attorney-client

relationship at any time, with or without cause.” Simon v. Umm Group, No. 07 Civ. 11426, 2010

WL 2541145, at *1 (S.D.N.Y June 23, 2010) (citing Cohen v. Grainger, Tesoriero & Bell, 81


1
 In the interest of attorney-client privilege, the email from Bourdenave is not attached hereto but can be made
available at the request of the Court for in-camera review.

                                                          2
         Case 1:18-cv-05187-PAE Document 38 Filed 01/18/19 Page 3 of 5



N.Y.2d 655, 658, 602 N.Y.S.2d 788, 789 (1993)), aff;d, No. 10-3163-CV, 2011 WL 6091681 (2d

Cir. Dec 8, 2011).

       Mr. Bourdenave’s discharge requires our firm’s withdrawal from the case. Indeed, New

York Rule of Professional Conduct 1.16(b)(3) states that “a lawyer shall withdraw from the

representation of a client when . . . the lawyer is discharged.” “This Rule governs the conduct of

attorneys in federal courts sitting in New York as well as in new state courts.” Callaway Golf Co.

v. Corporate Trade Inc., No. 10 Civ. 1676, 2011 WL 2899192, at *2 (S.D.N.Y. July 6, 2011).

       “Thus, when counsel has been discharged—and agreed to the termination—the order to

withdraw should issue except under the most compelling circumstances.” Id. (internal quotation

marks and citation omitted) (granting motion to withdraw because “Mr. Egan does not deny having

fired Mr. Mall and Mr. Gleason, and he makes no objection to their withdrawal.”). See also Casper

v. Lew Lieberbaum & Co., Inc., No. 97 Civ. 3016, 1999 WL 335334, at *4 (S.D.N.Y. May 26,

1999) (“While Local Rule 1.4 requires a court order to withdraw, when counsel has been

discharged—and agreed to the termination—the order to withdraw should issue except under the

most compelling circumstances. The Court’s failure to issue an order would, in effect, cause the

formation of a new contract for representation.”) Respectfully, the withdrawal of D&B and

WBEMZS is clearly mandated here.

   B. No Party Will be Prejudiced By Dilworth’s Withdrawal

       In addition, no party will suffer any undue prejudice from the withdrawal of defense

counsel for Mr. Bourdenace.

       This case is still in its early stages. Plaintiff’s motion for leave to amend its complaint was

filed on January 9, 2019 and is currently pending. Preliminary written discovery has been

exchanged but document production remains open and depositions have not yet been scheduled.



                                                 3
             Case 1:18-cv-05187-PAE Document 38 Filed 01/18/19 Page 4 of 5



        The present Stipulated Case Management and Scheduling Order (Dkt. No. 32), which was

approved by the court on January 7, 2019, provides for a deadline for all fact discovery and

depositions is April 26, 2019, requests to admit to be served by March 8, 2019, expert discovery

due on June 10, 2019, and a Case Management Conference is currently set for May 20, 2019.

        Respectfully, allowing D&B and WBEMZS to withdraw at this stage will not unduly delay

this case.

                                        CONCLUSION

        D&B and WBEMZS respectfully request that the Court grant each leave to immediately

withdraw as counsel of record for defendant Bourdenave in this action pursuant to Local Civil

Rule 1.4, and grant such other and further relief as the Court deems just and proper.


Dated: January 18, 2019
       Woodbury, New York


                                             Respectfully submitted,

                                             DILWORTH & BARRESE LLP


                                             By:     ___Matthew W. Siegal/s_______
                                                     Matthew W. Siegal, Esq.
                                                     1000 Woodbury Road, Suite 405
                                                     Woodbury, New York 11797
                                                     Attorney for Defendants




                                                4
Case 1:18-cv-05187-PAE Document 38 Filed 01/18/19 Page 5 of 5



                           WESTERMAN BALL EDERER MILLER
                           ZUCKER & SHARFSTEIN, LLP

                           By:    ______Philip J. Campisi Jr./s_
                                  Philip J. Campisi Jr., Esq.
                                  1201 RXR Plaza
                                  Uniondale, New York 11556
                                  (516) 622-9200




                              5
